AMENDMENT NO. 4 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD MUNICIPAL BOND FUNDS This Amendment No. 4 (the "Amendment") to the Amended and Restated Agreement and Declaration ofTrust ofVanguard Municipal Bond Funds (the "Trust") amends, effective February 23, 2017, the Amended and Restated Agreement and Declaration ofTrust of the Trust dated as ofNovember 19, 2008, as amended (the "Agreement"). By resolutions adopted at a meeting ofthe Trust's Board ofTrustees (the "Board") on September 22 & 23, 2016, the Board approved this Amendment. Under Article VIII, Section 4 ofthe Agreement, this Amendment may be executed by a duly authorized officer ofthe Trust. WHEREAS, the Trust desires to amend the Agreement to reflect the name change ofVanguard Tax-Exempt Money Market Fund to Vanguard Municipal Money Market Fund, a series ofthe Trust; NOW, THEREFORE, the Agreement is hereby amended as follows: 1. Schedule A ofthe Agreement is hereby amended and restated to read in its entirety as set fo1ih on Exhibit 1 to this Amendment. 2. All references in the Agreement to the "Amended Declaration ofTrust" or "Declaration ofTrust" shall mean the Agreement as amended by this Amendment. 3. Except as specifically amended by this Amendment, the Agreement is hereby confamed and remains in full force and effect. IN WITNESS WHEREOF, the undersigned, a duly authorized officer ofthe Trust, has executed this Amendment as ofFebruary
